Case 1:20-mj-04049-LMR Document 6 Entered on FLSD Docket 12/01/2020 Page 1 of 1




                                    United States District Court
                                    Southern District of Florida
                                         Case No. 20-4049-REID


 UNITED STATES OF AMERICA,

      v.
                                                  Charging District's Case No. 1:20-MJ-312-JFA


 Matthew Erausquin,
 (USM# 18078-509)
                                           /

                               COMMITMENT TO ANOTHER DISTRICT

             The defendant has been ordered to appear in the Eastern District of Virginia.

 AFPD was appointed provisionally to represent Defendant for proceedings in this District.

           The defendant remains in custody after the initial appearance in the S/D of Florida.

           IT IS ORDERED that the United States marshal must transport the defendant, together

 with a copy of this order, to the charging district and deliver the defendant to the United States

 marshal for that district, or to another officer authorized to receive the defendant. The marshal or

 officer in the charging district should immediately notify the United States attorney and the clerk

 of court for that district of the defendant=s arrival so that further proceedings may be promptly

 scheduled. The clerk of this district must promptly transmit the papers and any bail to the charging

 district.

             DONE AND ORDERED at Miami, Florida on 11/25/20.

                                                          ___________________________
                                                          Edwin G. Torres
                                                          United States Magistrate Judge
